Citation Nr: 0016530	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Basic eligibility for Department of Veterans Affairs pension 
benefits.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from June 11, 1982, to April 
18, 1986.

This appeal arises from a March 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, that the veteran was not eligible for pension 
benefits because he did not have wartime service.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served on active duty from June 11, 1982, to 
April 18, 1986.


CONCLUSION OF LAW

Basic eligibility to VA pension benefits is not established 
as the veteran did not have the qualifying military service.  
38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.2, 3.3 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA pension benefits.  He can not be 
considered for such benefits unless he had the requisite 
qualifying service, as provided by the governing law and 
regulations.  The provisions of 38 U.S.C.A. § 1521 state, in 
pertinent part, that veterans are eligible for pension 
benefits if they served on active duty (1) for ninety days or 
more during period of war or (2) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war.

Under 38 C.F.R. § 3.2, the Vietnam Era period of war is 
defined as beginning on August 5, 1964, and ending on May 7, 
1975, inclusive.  The next defined period of war, 
chronologically, under 38 C.F.R. § 3.2, is the Persian Gulf 
War and this is defined as beginning on August 2, 1990.

The dates of the veteran's active service, June 11, 1982, to 
April 18, 1986, are not in dispute and the veteran does not 
contend that he had active service during either the Vietnam 
Era or during the Persian Gulf War.  Rather, he specifically 
asserts that he should be considered as having wartime 
service as he participated in the invasion of Grenada in 1983 
and was awarded several medals given for wartime service, 
including the Combat Infantryman Badge.  He contends that the 
defined periods of war should be redrafted to include service 
in Grenada in 1983.

The veteran's Certificate of Release or Discharge from Active 
Duty reflects that during his period of active duty, June 11, 
1982, to April 18, 1986, he was awarded the Armed Forces 
Expeditionary Medal for service in Grenada as well as the 
Combat Infantryman Badge.  While he argues that the defined 
periods of war should be redrafted, the Board of Veterans' 
Appeals, pursuant to 38 C.F.R. § 19.5 (1999), is bound by the 
current statutes and the regulations of the VA.  Despite the 
nature of the veteran's service, based upon current law and 
regulations, it may not be concluded that he had service 
during a period of war.  Accordingly, he is not eligible for 
VA pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 
3.3.  The evidence is not so evenly balanced that there is 
doubt on any material issue.  38 U.S.C.A. § 5107.


ORDER

Basic eligibility for VA pension benefits is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

